NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROBERTO GARCIA CEJA, AKA Robert                 No.    15-73795
Ceja Garcia,
                                                Agency No. A091-699-733
                Petitioner,

 v.                                             MEMORANDUM*

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Roberto Garcia Ceja, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for cancellation of removal

and a waiver under former 8 U.S.C. § 1182(c). Our jurisdiction is governed by


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law. Segura v. Holder, 605 F.3d
1063, 1066 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      The agency did not err in concluding that Garcia Ceja’s admission as a legal

permanent resident was not lawful, where he had been previously convicted of

felony possession of cocaine. See id. (“Although an alien may have been admitted

for permanent residence, he has not been lawfully admitted for permanent

residence if he was precluded from obtaining permanent resident status due to an

inability to meet the prerequisites.”); 8 U.S.C. § 1255a(b)(1)(C)(ii) (requiring the

applicant to establish that he has not been convicted of any felony). Accordingly,

the agency did not err in finding Garcia Ceja ineligible for cancellation of removal

and a waiver of inadmissibility. See 8 U.S.C. §§ 1229b(a), 1182(c) (repealed 1996)

(both requiring “lawful admission” as a prerequisite to relief).

      We lack jurisdiction to consider Garcia Ceja’s unexhausted contention that

the government waived the admissibility requirement in his case. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (the court lacks jurisdiction to

consider legal claims not presented in an alien’s administrative proceedings before

the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    15-73795